Citation Nr: 1727364	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to February 1993, to include a tour of duty from August 1990 to May 1991 in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In October 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO denied service connection for hepatitis C.  

2.  In July 2007, the RO determined that new and material evidence had not been submitted to reopen the previously disallowed claimed.  The Veteran was notified of the decision and of her appellate rights, but she did not submit a notice of disagreement or submit new and material evidence within one year of the issuance of that decision.

3.  The evidence received since the July 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.

3.  The Veteran's current hepatitis C is not shown by the competent and probative evidence of record to be causally related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 1997); 38 C.F.R. § 3.105 (1997).

2.  The evidence received subsequent to the July 2007 rating decision is new and material, and the issue of service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for hepatitis C, a VA examination was afforded to the Veteran in April 2012.  The Board finds that the April 2012 VA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Claim to Reopen

In a November 1997 decision, the RO denied service connection for hepatitis C (previously listed as positive Hepatitis C antibody).  In October 2006, the RO received a request from the Veteran which it considered as a claim to reopen the issue of entitlement to service connection for hepatitis C.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C.A. § 7105 (West 1997); 38 C.F.R. § 3.105 (1997).  

In reviewing the November 1997 decision, the Board has determined that a new and material evidence analysis is proper for the hepatitis C issue on appeal, as it was clearly adjudicated by the November 1997 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).

In a July 2007 unappealed decision, the RO denied to reopen the issue of service connection for hepatitis C because the evidence submitted was not new and material.  

In December 2009, the Veteran submitted a notice of disagreement (NOD) which the RO considered as a claim to reopen the issue of service connection for hepatitis C, given that the previous decision had been made more than one year prior.  On July 7, 2010, the RO again denied to reopen the claim of service connection for hepatitis C based on lack of new and material evidence.  The Veteran then submitted a NOD at the hearing with the decision review officer (DRO) on July 12, 2011.  At the hearing, the DRO waived the time requirements for submitting a NOD and accepted it as a valid response to the July 2010 rating decision.  In a May 2012 rating decision, the RO agreed to reopen the issue of service connection for hepatitis C, but denied the underlying claim.  The Veteran submitted a timely VA Form 9 in June 2012.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the hepatitis C issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final November 1997 rating decision.  Specifically, the RO afforded the Veteran a new VA examination in April 2012.  This new evidence was neither cumulative nor redundant, as this examination provided an opinion on the etiology of the Veteran's hepatitis C.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for hepatitis C.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the hepatitis C claim, i.e. whether the Veteran's hepatitis C is related to her active service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied hepatitis C claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Hepatitis C

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hepatitis C is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  (emphasis added).  However, for disabilities that are not listed as chronic under 38 C.F.R. § 3.309(a), such as hepatitis C, the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

The Veteran offers several explanations of how she may have acquired hepatitis C during service, including air gun inoculations, working with human waste, living in unsanitary conditions, working around wounded soldiers, exposure to burn pits, and surgery at Walter Reed Medical Center.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

With respect to in-service disease or injury, the Veteran's STRs are negative for complaints or treatments related to hepatitis C, and contain no diagnosis of hepatitis C.  The Veteran's STRs show that she underwent surgery for kidney stones in 1985 at Walter Reed Medical Center, and that she was inoculated for anthrax in January 1991, although the records are silent as to delivery method.  Her treatment records also contain notations from doctors that the Veteran received a blood transfusion in 1979 after childbirth, but before enlisting the military.  The Veteran's records do show that she has been treated more than once for sexually transmitted diseases (STDs).  Blood transfusion and high-risk sexual activity are both risk factors for transmission of hepatitis C, although the Board notes that the Veteran has denied receiving a blood transfusion and testified that she did not engage in high-risk sexual activity.  In June 2010, the Veteran submitted her responses to the Risk Factors for Hepatitis C Questionnaire.  She responded "no" to all high-risk activity. 

Post-service, the medical evidence indicates that the Veteran had a positive hepatitis C antibody reaction in August 1994, and later a confirmed diagnosis of hepatitis C in March 1995, after signing up for the Gulf War Registry.  Post-service medical records also show treatment for hepatitis C.  

An April 2012 VA examiner reviewed the Veteran's claims file and concluded that the Veteran's hepatitis C was less likely than not incurred in or caused by her military service.  The examiner reiterated the risk factors for hepatitis C, specifically that it is transmitted by direct contact with infected human blood, highlighting illicit sharing of needles or drug injection equipment, blood transfusion before 1992, and less commonly through sexual contact.  The examiner also cited the lack of scientific proof documenting transmission of hepatitis C by air gun injectors, as noted in the June 2004 Fast Letter.  The examiner stated there is no scientific or medical evidence supporting exposure through unsanitary living conditions.

The Board finds, at a minimum, that the April 2012 VA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2012 VA examination report was based on a review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the June 2016 VA opinion that concluded that the Veteran's hepatitis C is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to hepatitis C, but not to diagnose it or to determine its etiology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran has put forth a variety of possible exposure situations in which she contends that she contracted hepatitis C, however the medical evidence of record does not support her contentions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Thus, to the extent that the Veteran and her representative have asserted that the Veteran's hepatitis C is directly related to service, their assertions are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection for hepatitis C is not warranted.

The Board also acknowledges the November 2005 Board decision submitted by the Veteran.  This decision, which granted service connection for hepatitis C, is unrelated to the present appeal.  To the extent that the Veteran argues this unrelated November 2005 decision supports her claim, the Board notes that its decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303.  Thus, in the present appeal, the Board is not bound by the prior unrelated November 2005 decision submitted by the Veteran.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for hepatitis C, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for hepatitis is reopened.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


